DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claim amendments have been made.  Claims 1 and 42-77 are pending and under consideration.
New grounds of rejection are set forth below.  Accordingly, this action is non-final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 June 2022 has been considered.  An initialed copy of the IDS accompanies this Office Action.


Withdrawn Objections/Rejections
Applicant’s amendment has obviated the previous objection to the Specification.

Applicant’s arguments and supporting evidence is sufficient to obviate the previous rejection of claims 1 and 42-77 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  The term “rHuPH20” recited in the instant claims is considered to be the 447-amino acid glycoprotein identified by CAS Registry Number 757971-58-7, which is the FDA approved recombinant soluble human hyaluronidase in Hylenex®.  The claims therefore are considered to recite the same hyaluronidase as used in the PAVO and COLUMBA studies discussed during the prosecution of USSN 15340290 and relied upon in support of unexpected results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 42-77 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,385,135 (IDS) in view of R. L. Wasserman, Immunotherapy 6(5):553-567 (2104) (IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The issued claims recite the same antibody and formulation details but with a hyaluronidase set forth in SEQ ID NO: 22.  rHuPH20 recombinant hyaluronidase would have been an obvious alternative to the instantly recited rHuPH20 in view of the teachings of Wasserman.  Wasserman teaches that rHuPH20 was an FDA approved hyaluronidase that had been formulated with other antibodies for subcutaneous delivery.  Accordingly, it would have been obvious to the ordinary artisan to substitute rHuPH20 for the hyaluronidase set forth in SEQ ID NO: 22 in the patented claims.  The claims therefore are not patentably distinct. 


Claims 1 and 42-77 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,781,261 (IDS) in view of R. L. Wasserman, Immunotherapy 6(5):553-567 (2104) (IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims recite the same antibody and an rHuPH20 recombinant hyaluronidase that is an obvious alternative to the instantly recited rHuPH20 in view of the teachings of Wasserman.  Wasserman teaches that rHuPH20 was an FDA approved hyaluronidase that had been formulated with other antibodies for subcutaneous delivery.  Accordingly, it would have been obvious to the ordinary artisan to substitute rHuPH20 for the hyaluronidase set forth in SEQ ID NO: 22 in the patented claims.  And while the instant claims are directed to a specific volume, each small volume equivalent would have been obvious to the ordinary artisan prior to the effective filing date of the claimed invention, particularly in view of the co-pending claims that require subcutaneous administration where only smaller volumes are tolerated.  The claims therefore are not patentably distinct.  

Claims 1 and 42-77 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
claims 1 and 3-35 of copending Application No. 16/830,585 (pub’d as US20200308296 (PTO-892)); 
claims 1 and 3-35 of copending Application No. 16/830,763 (pub’d as US20200308284 (PTO-892)); 
claims 1 and 3-34 of copending Application No. 16/830,810 (pub’d as US20200316197 (PTO-892));
claims 1 and 3-38 of copending Application No. 16/830,909 (pub’d as US20200330593 (PTO-892)); and
claims 14-16 of copending Application No. 17/524,516 (pub’d as US20220062415 (PTO-892)). 
In each case, although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims recite methods of treating multiple myeloma with an antibody and rHuPH20 recombinant hyaluronidase formulation that anticipates or renders obvious the instantly recited compositions and methods.
Each of these is a provisional nonstatutory double patenting rejection. 




Claims 1 and 42-77 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of copending Application No. 17/116,822 (pub’d as US20210107991 (of record)) (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  While the co-pending claims recite the antibody and rHuPH20 recombinant hyaluronidase components in terms of mg/mL or U/mL and the instant claims are directed to an amount in a specific volume, each small volume equivalent would have been obvious to the ordinary artisan prior to the effective filing date of the claimed invention, particularly in view of the co-pending method claims that require subcutaneous administration where only smaller volumes are tolerated.
This is a provisional nonstatutory double patenting rejection. 

Claims 1 and 42-77 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of copending Application No. 17/116,835 (pub’d as US20210095042 (of record)) (reference application). 
Although the claims at issue are not identical, they are not patentably distinct. The co-pending claims recite pharmaceutical compositions and methods of treating multiple myeloma with an antibody and rHuPH20 recombinant hyaluronidase formulation. While the instant claims are directed to a specific volume, each small volume equivalent would have been obvious to the ordinary artisan prior to the effective filing date of the claimed invention, particularly in view of the co-pending method claims that require subcutaneous administration where only smaller volumes are tolerated.
This is a provisional nonstatutory double patenting rejection. 
Conclusion
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643